

SECURITIES EXCHANGE AGREEMENT
 
THIS SECURITIES EXCHANGE  AGREEMENT (the “AGREEMENT”), dated as of September
_____, 2010, by and among EGPI FIRECREEK, INC., a Nevada corporation, located at
6564 North Smoke Tree Lane, Scottsdale Arizona 85253 (the “PURCHASER”), WADE
CLARK, an individual who resides at the address indicated on the signature page
hereof (“WADE”), DAVID SHEPARD, an individual who resides at the address on the
signature page hereof (“DAVID”) and the other individuals listen on Exhibit A,
residing at the locations listed on Exhibit A, who together are hereinafter
sometimes referred to individually as a “SELLER” and collectively as, the
“SELLERS”), and TERRA TELECOM, LLC, an Oklahoma limited liability company,
located at 4510 South 86th East Ave, Tulsa, Oklahoma, 74145 (the “Company”),
(the Sellers, the Purchaser, and the Company are collectively referred to herein
as the “PARTIES”).
 
RECITALS
 
A.           The Sellers own all of the issued and outstanding ownership
interests of the Company and desire to exchange  all of their interests in the
Company for Preferred Stock of Purchaser as set forth herein (the “Preferred
Stock” or the “Securities”).
 
B.           The Parties are executing and delivering this Agreement in reliance
upon the exemption from securities registration afforded by Section 4(2) of the
Securities Act of 1933, as amended (the “1933 Act”), and Rule 506 of Regulation
D (“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the 1933 Act.
 
C.           The Purchaser has authorized a new series of convertible preferred
stock of the Purchaser designated as Series D Cumulative Preferred Stock, the
terms of which are set forth in the certificate of designation for such
series of preferred stock (the “Certificate of Designations”) in the
form attached hereto as Exhibit B (together with any convertible Preferred Stock
issued in replacement thereof in accordance with the terms thereof, the
“Preferred Stock”), which Preferred Stock shall be convertible into the
Purchaser’s common stock, par value $0.001 per share (the “Common Stock”), in
accordance with the terms of the Certificate of Designations.
 
D.           In exchange for each of the Sellers’ ownership interest in the
Company which in the aggregate equal 100%, the Sellers’ shall each acquire upon
the terms and conditions stated in this Agreement, (i) that aggregate number of
shares of Preferred Stock set forth opposite such person’s name in column (3) on
the Schedule of Buyers attached hereto as Exhibit A (which aggregate number of
Preferred Stock for the Sellers’ shall be convertible up to 60,000,000 shares of
Common Stock of the Purchaser, being referred to herein as the “Conversion
Shares”).
 
E.           Contemporaneously with the execution and delivery of this Agreement
and in consideration for the issuance of the Preferred Shares, the Sellers’
shall transfer 100% of the unencumbered ownership interest in the Company owned
by each of them, upon the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
representations, warranties, covenants and agreements contained herein and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties agree as follows:
 

--------------------------------------------------------------------------------


 
ARTICLE 1        EXCHANGE OF SECURITIES
 
1.1          PURCHASE AND SALE.  Subject to the terms and conditions of this
Agreement, the Sellers agree to exchange all of the outstanding ownership
interests of the Company (“MEMBER UNITS” or “UNITS” or “SHARES”) for the
Preferred Stock.
 
1.2           PREFFERED STOCK.

 
1.2.1           In exchange for each of Wade’s and David’s unencumbered
ownership interest in the Company, each of The Sellers’ shall acquire that
aggregate number of shares of Preferred Stock set forth opposite such person’s
name in column (3) on the Schedule of Buyers, which aggregate number of
Preferred Shares is hereinafter referred to as the “CONSIDERATION”. The
Preferred Shares will be non-voting, convertible into Common Stock of the
Purchaser (after giving effect to the 1 for 40 reverse stock split described in
Schedule 1.2.1) upon the triggering events described therein, but shall include
at a minimum terms and conditions as follows:


(a)           FIRST CONVERSION DATE, January 1, 2013 (“FIRST CONVERSION DATE”)
at Ten Cents ($0.10) per share subject to performance criteria of the Company of
an average of the two previous calendar years, prior to the First Conversion
Date, of Twenty Million US Dollars ($20,000,000.00) in revenue and an average of
the two previous calendar years, prior to the First Conversion Date, of Two
Million US Dollars ($2,000,000.00) in EBITDA.
 
(b)           If the performance criteria in section (a) above is not met for
the First Conversion Date, then on January 1, 2014 (“SECOND CONVERSION DATE”)
the Preferred Shares are convertible at Ten Cents ($0.10) per share if the
following performance criteria of the Company is met for the calendar year
ending in 2013:
 
(1)           Thirty Million US Dollars ($30,000,000.00) in revenue,
 
(2)           Three Million US Dollars ($3,000,000.00) in EBITDA.
 
(c)           If the Preferred Shares have not been converted by the First
Conversion Date or the Second Conversion Date, then on January 2, 2014 the
conversion prices changes to Twenty Cents ($0.20) per share,
 
(d)           If not converted, the Preferred Shares shall expire on January 1,
2015.
 
(e)           All determinations made hereunder shall be made an independent
certified public accountant acceptable to all Parties the cost of which shall be
split equally between the Purchaser and the Sellers.
 
ARTLICE 2       REPRESENTATIONS AND WARRANTIES APPLICABLE TO THE SELLERS’
 
2.1
The Sellers’ each represent and warrant that:

 

--------------------------------------------------------------------------------


 
 
a)
No Public Sale or Distribution. Each of The Sellers’ is acquiring the Preferred
Stock, and upon conversion of the Preferred Stock will acquire the Conversion
Shares, in each case, for his own account and not with a view towards, or for
resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered or exempted under the 1933 Act; provided, however,
that by making the representations herein,  The Sellers’  do not agree to hold
any of the Preferred Stock for any minimum or other specific term and reserves
the right to dispose of the Preferred Stock at any time in accordance with or
pursuant to a registration statement or an exemption under the 1933 Act. Neither
Wade nor David is not a broker-dealer registered, or required to be registered,
with the SEC under the 1934 Act. Neither Wade nor David is acquiring the
Preferred Stock hereunder in the ordinary course of its business. Neither Wade
nor David does presently have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Preferred Stock.



 
b)
Accredited Investor Status. The Sellers’ are each an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D.



 
c)
Reliance on Exemptions. The Sellers’ understand that the Preferred Stock are
being offered and sold in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Purchaser is relying in part upon the truth and accuracy of and The Sellers’’s
compliance with the representations, warranties, agreements, acknowledgments and
understandings set forth herein in order to determine the availability of such
exemptions and the eligibility of The Sellers’ to acquire the Preferred Stock.



 
d)
Information. The Sellers’ and their advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Purchaser
and materials relating to the offer and sale of the Preferred Stock which have
been requested. The Sellers’ and their advisors, if any, have been afforded the
opportunity to ask questions of the Purchaser. Neither such inquiries nor any
other due diligence investigations conducted by Wade or David or their advisors,
if any, or their representatives shall modify, amend or affect either Wade or
David’s right to rely on the Purchaser’s representations and warranties
contained herein. The Sellers’ understand that investment in the Preferred Stock
involves a high degree of risk. The Sellers’ have sought such accounting, legal
and tax advice as each has considered necessary to make an informed investment
decision with respect to its acquisition of the Preferred Stock.



 
e)
No Governmental Review. The Sellers’ understand that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Preferred Stock or the fairness or
suitability of the investment in the Preferred Stock nor have such authorities
passed upon or endorsed the merits of the offering of the Preferred Stock.



 
f)
Transfer or Resale. The Sellers’ understand that: (i) the Preferred Stock have
not been and are not being registered under the 1933 Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless
(A) subsequently registered thereunder, (B) The Sellers’ shall have delivered to
the Purchaser an opinion of counsel, in a generally acceptable form, to the
effect that such Preferred Stock to be sold, assigned or transferred may be
sold, assigned or transferred pursuant to an exemption from such registration,
or (C) The Sellers’ provide the Purchaser with reasonable assurance that such
Preferred Stock can be sold, assigned or transferred pursuant to Rule 144 or
Rule 144A promulgated under the 1933 Act, as amended, (or a successor
rule thereto) (collectively, “Rule 144”); (ii) any sale of the Preferred Stock
made in reliance on Rule 144 may be made only in accordance with the terms of
Rule 144 and further, if Rule 144 is not applicable, any resale of the Preferred
Stock under circumstances in which the seller (or the Person (as defined in
Section 3(s)) through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the 1933 Act) may require compliance with some other
exemption under the 1933 Act or the rules and regulations of the SEC thereunder;
and (iii) neither the Purchaser nor any other Person is under any obligation to
register the Preferred Stock under the 1933 Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder.

 

--------------------------------------------------------------------------------


 
 
g)
Legends. The Sellers’ understand that the certificates or other instruments
representing the Preferred Stock and, the stock certificates representing the
Conversion Shares shall bear any legend as required by the “blue sky” laws of
any state and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):



[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.


The legend set forth above shall be removed and the Purchaser shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the 1933 Act, (ii) in connection with
a sale, assignment or other transfer, such holder provides the Purchaser with an
opinion of counsel, in a generally acceptable form, to the effect that such
sale, assignment or transfer of the Securities may be made without registration
under the applicable requirements of the 1933 Act, or (iii) such holder provides
the Purchaser with reasonable assurance that the Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A.


 
h)
Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of The Sellers’ and shall constitute the legal,
valid and binding obligations of each enforceable against each in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.



 
i)
No Conflicts. The execution, delivery and performance by The Sellers’ of this
Agreement and the consummation of the transactions contemplated hereby and
thereby will not (i) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Wade or David is a party),
(iii) result in a violation of any law, rule, regulation, order, judgment  or
decree (including federal and state securities laws) applicable to Wade or
David, except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of Wade or David to perform its obligations hereunder.

 

--------------------------------------------------------------------------------


 
 
j)
Residency. The Sellers’ are each a resident of that jurisdiction specified below
in its address on the Schedule of Buyers.



 
k)
Certain Trading Activities. Neither Wade nor David has directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with
either, engaged in any transactions in the securities of the Purchaser
(including without limitation, any Short Sales involving the Purchaser’s
securities) since the time that The Sellers’ were first contacted by the
Purchaser regarding an investment in the Purchaser. The Sellers’ covenant that
neither it nor any Person acting on its behalf or pursuant to any understanding
with it will engage in any transaction in the securities of the Purchaser
(including Short Sales) prior to the time that the transactions contemplated by
this Agreement are publicly disclosed pursuant to Section 4(i). Short Sales
include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the 1934 Act and all types of direct and
indirect stock pledges, forward sale contracts, options, puts, calls, swaps and
similar arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.



 
l)
General Solicitation. Neither Wade nor David are purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar.

 
ARTICLE 3       REPRESENTATIONS AND WARRANTIES OF THE SELLERS AND THE COMPANY
 
The Sellers, jointly and severally, and the Company, to the best of their
knowledge, hereby represent and warrant to the Purchaser as of the date hereof
and in all material respects as of the Closing Date that:
 
3.1  COMPANY ORGANIZATION.  The Company is a limited liability company duly
organized, validly existing and in good standing under the laws of Oklahoma with
full corporate power and authority to carry on its business as it is now being
conducted and proposed to be conducted, and to own, operate and lease its
properties and assets. The Company is duly qualified or licensed to do business
in good standing in each of the jurisdictions listed on SCHEDULE 3.1 hereto.
 
3.2  SUBSIDIARIES AND AFFILIATES. Other than as set forth on SCHEDULE 3.2, the
Company has no Subsidiaries.
 

--------------------------------------------------------------------------------


 
3.3
OWNERSHIP. The entire ownership of the Company consists of One Hundred (100)
Membership Units with $10.00 value per unit, of which 100 units are issued and
outstanding, and all of which are owned by the Sellers. All outstanding
Membership Units having been validly issued and are fully paid and
non-assessable, with no personal liability or preemptive rights attaching to the
Membership Units thereof. No instruments of any kind exist which are convertible
into additional Membership Units of the Company, nor do any outstanding options,
warrants, rights, calls, commitments, plans, or other arrangements or agreements
of any character exist providing for the purchase or issuance of any additional
Membership Units of the Company.

 
3.4  COMPANY RECORDS. The minutes of the directors and owners of the Company
made available to the Purchaser are correct in all material respects.
 
3.5  AUTHORIZATION. The Sellers have full power and authority to enter into this
Agreement and the agreements contemplated hereby and to deliver the Member Units
and the documents evidencing such Member Units to the Purchaser as provided for
herein, free and clear of all Liens. The execution, delivery and performance of
this agreement and all other agreements and transactions contemplated hereby
have been duly authorized by the directors and shareholders of the Company and
no other corporate proceedings on its part are necessary to authorize this
Agreement and the transactions contemplated hereby.
 
3.6  NO VIOLATION. Other than as set forth in SCHEDULE 3.6, the execution and
delivery by the Sellers and the Company of this Agreement, and all other
agreements contemplated hereby, and the fulfillment of and compliance with the
respective terms hereof and thereof by the Sellers and the Company do not and
will not (a) conflict with or result in a material breach of the material terms,
conditions or provisions of or constitute a material default or event of default
under (with due notice, lapse of time or both) of any material contract to which
either the Company or the Sellers is a party; (b) or result in the creation of
any Lien upon any of the Sellers’ assets or the Company’s ownership or assets;
(c) give any third party the right to accelerate any material obligations of
either the Sellers or the Company; (d) result in a violation of or require any
authorization, consent, approval, exemption or other action by or notice to any
court or Authority pursuant to, the charter or bylaws of the Company, or any
Regulation, Order or Contract to which the Sellers, the Company or their
respective properties are subject, except where such breach, default, Lien,
acceleration, violation or required action would not have a Material Adverse
Effect. The Sellers will materially comply with all applicable Regulations and
Orders in connection with the execution, delivery and performance of this
Agreement and the transactions contemplated hereby.
 
3.7.  FINANCIAL STATEMENTS.  Unaudited year-end balance sheets and statements of
operations of the Company as of December 31, 2008 and December 31, 2009 and
unaudited balance sheets for the period commencing January 1, 2010 and ending
July 31, 2010 (the “FINANCIAL STATEMENT DATE”) and unaudited statements of
operations for the seven (7) month period then ended (collectively, the
“FINANCIAL STATEMENTS”) have been delivered to the Purchaser, and are attached
to SCHEDULE 3.7. Except as set forth on SCHEDULE 3.7 or in the notes or
Schedules to the Financial Statements, such balance sheets and the notes thereto
fairly present, in all material respects, the financial position of the Company
as at the respective dates thereof, and such Financial Statements (a) fairly
present, in all material respects, the results of operations for the periods
therein referred to, and Sellers are not aware of any material modifications
that should be made to the Financial Statements in order for such statements to
be in conformity with GAAP (except as stated therein or in the notes thereto)
applied on a consistent basis; (b) fairly present, in all material respects, the
financial condition of the Company at the respective date of, and for the period
covered by such statements; and (c) are in accordance, in all material respects,
with the required or permitted statutory accounting requirements or practices
applied on in accordance with the accounting policies historically followed by
the Company under the laws of the State of Oklahoma. Since the Financial
Statement Date, no change has occurred in the condition of the Company as shown
in the Financial Statements which has or could reasonably be expected to have a
Material Adverse Effect. The Company is responsible for the cost/expenses
associated with the required financial audits for the years ended December 31,
2008 and 2009 and the nine month interim period ending September 30, 2010.
 

--------------------------------------------------------------------------------


 
3.8  EMPLOYEES.  SCHEDULE 3.8 lists all employees of the Company whose annual
base salary exceeds $100,000 per year. The Company has been for the past four
(4) years, and currently is, in material compliance with all Federal, State and
local Regulations or Orders affecting employment and employment practices of
such Company (including those Regulations promulgated by the Equal Employment
Opportunity Commission), including terms and conditions of employment and wages
and hours. At the Closing, the Company will have no obligation to make any
payment to any of past or present employees, officers or directors or
independent contractors except as to those individuals described in SCHEDULE
3.8, other than compensation paid in the ordinary course of business.
 
3.9  ABSENCE OF CERTAIN CHANGES. Since the Financial Statement Date, there has
not been (a) any Material Adverse Change; (b) any damage, destruction or loss,
whether covered by insurance or not, having a Material Adverse Effect, with
regard to the Company’s properties and businesses; (c) any declaration, setting
aside or payment of any dividend or distribution (whether in cash, stock or
property) in respect of the Company’s ownership, or any redemption or other
acquisition of such ownership by the Company; (d) any material increase in the
compensation payable to or to become payable by the Company to its officers or
employees or any adoption of or increase in any bonus, insurance, pension or
other employee benefit plan, payment or arrangement made to, for or with any
such officers or employees or any Affiliate of the Company; (e) any entry into
any material Contract not in the ordinary course of business, including without
limitation any borrowing or capital expenditure; or (f) any change by the
Company in accounting methods or principles, except as listed in SCHEDULE 3.9.
 
3.10
CONTRACTS.

 
3.10.1
Except as expressly contemplated by this Agreement or as set forth on SCHEDULES
3.10.1 (a)-(m) hereto, as of the Closing Date, the Company is not a party to any
written or oral:

 
3.10.1.1
pension, profit sharing, ownership purchase or other plan providing for deferred
or other compensation to employees or any other employee benefit plan, or any
Contract with any labor union, except as listed in SCHEDULE 3.10.1 (a);

 
3.10.1.2
Contract for the employment of any officer, individual employee or other person
on a full-time, part-time, consulting or other basis or Contract relating to
loans to officers, directors or Affiliates;

 
3.10.1.3
Contract relating to the borrowing of money or the mortgaging, pledging or
otherwise placing a Lien on any asset owned by the Company;

 
3.10.1.4
Guarantee of any obligation;

 
3.10.1.5
Contract under which the Company has advanced or loaned any Person money;

 
3.10.1.6
Contract under which the Company is lessee of or holds or operates any property,
real or personal, owned by any other party, other than equipment leases entered
into in the ordinary course of business;

 

--------------------------------------------------------------------------------


 
3.10.1.7
Contract under which the Company is lessor of or permits any third party to hold
or operate any property, real or personal, owned or controlled by the Company;

 
3.10.1.8
Contract or group of related Contracts with the same party or group of
affiliated parties the performance of which involves a consideration in excess
of $50,000 in the aggregate, excluding any purchase orders in the ordinary
course of business;

 
3.10.1.9
assignment, license, indemnification or Contract with respect to any intangible
property (including, without limitation, any Proprietary Rights), other than
software licenses in the ordinary course of business;

 
3.10.1.10
Contract prohibiting it from freely engaging in any business or competing
anywhere in the present geographic location;

 
3.10.1.11
Contract for the purchase, acquisition or supply of property and assets, whether
for resale or otherwise, other than purchase orders or value-added reseller
agreements entered into in the ordinary course of business;

 
3.10.1.12
Contracts providing for “take or pay” or similar unconditional purchase or
payment obligations; or

 
3.10.1.13
any other contract which is material to its operations and business prospects or
involves a consideration in excess of $50,000 annually, excluding any purchase
orders in the ordinary course of business.

 
3.10.2
The Company has performed in all material respects all material obligations
required to be performed by it and is not in default in any material respect
under or in material breach of nor in receipt of any claim of material default
or breach under any Contract to which the Company is subject; no event has
occurred which with the passage of time or the giving of notice or both would
result in a material default, breach or event of noncompliance under any
Contract to which the Company is subject; the Company has no present expectation
or intention of not fully performing all of its material contractual
obligations; and the Company has no knowledge of any material breach or
anticipated breach by the other parties to any Contract to which it is a party.

 
3.11        BROKERAGE. No broker, agent or finder has rendered services to the
Sellers or the Company in connection with the transactions contemplated under
this Agreement.
 
3.12        TITLE AND RELATED MATTERS.  Except as set forth in SCHEDULE 3.12
hereto, the Company has good and marketable title to all of the properties and
assets reflected in the Financial Statements (except for properties and assets
sold since the Financial Statement Date in the ordinary course of business),
free and clear of all Liens, except (a) statutory Liens not yet delinquent; (b)
such imperfections or irregularities of title, Liens, easements, charges or
encumbrances as do not detract from or interfere with the present use of the
properties or assets subject thereto or affected thereby, otherwise impair
present business operations at such properties; or do not detract from the value
of such properties and assets, taken as a whole; or (c) Liens reflected in the
Financial Statements or the notes thereto.
 
3.13           LITIGATION. There is no Claim pending or threatened against the
Company which, if adversely determined, would have a Material Adverse Effect,
nor is there any Order outstanding against the Company which has, or could
reasonably be expected to have, a Material Adverse Effect, except as listed in
SCHEDULE 3.13.
 

--------------------------------------------------------------------------------


 
3.14
TAX MATTERS.

 
3.14.1
The Company has filed all federal, tax reports, returns, information returns and
other documents that the Company reasonably believed were required to be filed
and has filed state and local tax reports, returns, information returns in the
jurisdictions listed on SCHEDULE 3.14.1 (collectively the “TAX RETURNS”) that
the Company reasonably believed were required to be filed and has duly paid or
accrued on the Financial Statements all relevant taxes, including without
limitation income, premium, gross receipts, net proceeds, alternative or add-on
minimum, ad valorem, value added, turnover, sales, use, property, personal
property (tangible and intangible), stamp, leasing, lease, user, excise, duty,
franchise, transfer, license, withholding, payroll, employment, fuel, excess
profits, occupational and interest equalization, windfall profits, severance and
other charges (including interest and penalties) (collectively, the “TAXES”)
due, claimed to be due or which the Company reasonably believes may be due by
federal, state, or local authorities (collectively, the “TAXING AUTHORITIES”).
All Taxes which the Company reasonably believed are required or anticipated to
be paid for all periods prior to and including the Closing Date have been paid
or fully reserved against in accordance with the Company’s method of accounting,
except as provided in SCHEDULE 3.14.1(a) hereto. The Purchaser shall enter into
an Idemnification Agreement, attached hereto as Exhibit C, for the payroll taxes
with penalties and interest associated with the unpaid taxes for the fourth
quarter of calendar year 2008 and the first quarter of calendar year 2009. All
Taxes which the Company reasonably believed are required to be withheld or
collected by the Company have been duly withheld or collected and, to the extent
reasonably believed required, have been paid to the proper Taxing Authority or
properly segregated or deposited as required by applicable laws. There are no
Liens for Taxes upon any property or assets of the Company except for liens for
Taxes not yet due and payable. The Company has not executed a waiver of the
statute of limitations on the right of the Internal Revenue Service or any other
Taxing Authority to assess additional Taxes or to contest the income or loss
with respect to any Tax Return. The basis of any depreciable assets, and the
methods used in determining allowable depreciation (including cost recovery), of
the Company is reasonable and is not in material violation of the Internal
Revenue Code of 1986, as amended, and the regulations thereunder (the “CODE”).

 
3.14.2
No issues have been raised that are currently pending by any Taxing Authority in
connection with any Tax Returns. No material issues have been raised in any
examination by any Taxing Authority with respect to the Company which, by
application of similar principles, reasonably could be expected to result in a
proposed deficiency for any other period not so examined. There are no
unresolved issues or unpaid deficiencies relating to such examinations, except
as listed in SCHEDULE 3.14.2.

 
3.14.3
The Company is not subject to any joint venture, partnership or other
arrangement or Contract which is treated as a partnership for federal income tax
purposes. The Company is not a party to any tax sharing agreement.

 
3.14.4
The Company is not a “consenting Company” within the meaning of Section
341(f)(1) of the Code, or comparable provisions of any state statutes, and none
of the assets of the Company is subject to an election under Section 341(f) of
the Code or comparable provisions of any state statutes.

 

--------------------------------------------------------------------------------


 
3.14.5
The Company is not and will not be required to recognize after the Closing Date
any taxable income in respect of accounting method adjustments required to be
made under the Tax Reform Act of 1986 or the Revenue Act of 1987.

 
3.14.6
None of the assets of the Company constitutes tax-exempt bond financed property
or tax-exempt use property within the meaning of Section 168 of the Code, and
none of the assets of the Company are subject to a lease, safe harbor lease or
other arrangement as a result of which the Company is not treated as the owner
for federal income tax purposes.

 
3.14.7
The Company has not made or become obligated to make, and will as a result of
any event connected with the Closing become obligated to make, any “excess
parachute payment” as defined in Section 280G of the Code (without regard to
subsection (b)(4) thereof).

 
3.14.8
Tax Sharing Agreements. The Company is not a party to any Tax Sharing Agreement.

 
3.14.9
Returns and Reports. The Company shall file all Tax Returns and reports with
respect to Taxes which are required to be filed on or before the Closing Date
for Tax periods ending on or before the Closing Date (a “PRE-CLOSING TAX
RETURN”) and shall pay all amounts shown to be due on such Pre-Closing Tax
Returns to the appropriate taxing authority.

 
3.14.10
Tax Books and Records. The Purchaser and the Sellers shall furnish or cause to
be furnished to each other, upon request, as promptly as practicable, such
information (including access of books and records) and assistance relating to
the Company as is reasonably necessary for the filing of any return or report,
for the preparation for any audit, and for the prosecution or defense of any
claim relating to any proposed adjustment or refund Claim.

 
3.15        COMPLIANCE WITH LAW AND APPLICABLE GOVERNMENT. The Company is
presently in material compliance in respect of its operations, practices, real
property, plants, structures, and other property, and all other aspects of its
business, with all applicable and material Regulations and Orders, including,
but not limited to, all material Regulations relating to the safe conduct of
business, environmental protection, quality and labeling, antitrust, Taxes,
consumer protection, equal opportunity, discrimination, health, sanitation,
fire, zoning, building and occupational safety except where such failure or
failures would not be reasonably likely, individually or in the aggregate, to
have a Material Adverse Effect. There are no Claims pending or threatened
against the Company, nor has the Company received any written notice, regarding
any violations of any Regulations and Orders enforced by any Authority claiming
jurisdiction over the Company including any requirement of OSHA or any pollution
and environmental control agency (including air and water).
 
3.16         ERISA AND RELATED MATTERS.  Except as set forth on SCHEDULE 3.16
hereto, the Company is not a party to or participates in or have any liability
or contingent liability with respect to:
 
3.16.1
any “employee welfare benefit plan,” “employee pension benefit plan” or
“multiemployer plan” (as those terms are respectively defined in Sections 3(1),
3(2) and 3(37) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”));

 

--------------------------------------------------------------------------------


 
3.16.2
any retirement or deferred compensation plan, incentive compensation plan, stock
plan, unemployment compensation plan, vacation pay, severance pay, bonus or
benefit arrangement, insurance or hospitalization program or any other fringe
benefit arrangements (referred to collectively hereinafter as “fringe benefit
arrangements”) for any employee, director, consultant or agent, whether pursuant
to contract, arrangement, custom or informal understanding, which does not
constitute an “employee benefit plan” (as defined in Section 3(3) of ERISA); or

 
3.16.3
any employment agreement not terminable on thirty (30) days’ or less written
notice, without further liability.

 
3.17        BANKS, BROKERS AND PROXIES.  SCHEDULE 3.17 hereto sets forth (a) the
name of each bank, trust company, securities or other broker or other financial
institution with which the Company has an account, credit line or safe deposit
box or vault, or otherwise maintains relations; (b) the name of each person
authorized by the Company to draw thereon or to have access to any such safe
deposit box or vault; (c) the purpose of each such account, safe deposit box or
vault; and (d) the names of all persons authorized by proxies, powers of
attorney or other instruments to act on behalf of the Company in matters
concerning its business or affairs. All such accounts, credit lines, safe
deposit boxes and vaults are maintained by the Company for normal business
purposes, and no such proxies, powers of attorney or other like instruments are
irrevocable. The account statements previously provided to the Purchaser are
true and complete in all respects.
 
3.18
INTELLECTUAL PROPERTY.

 
3.18.1
The Company has no trade name, service mark, patent, copyright or trademark
related to its business, except those which are set forth in SCHEDULE 3.18,
which are all those necessary for the operation of its business as currently
conducted.

 
3.18.2
The Company has the right to use each Proprietary Right listed on SCHEDULE 3.18.
There are no Claims pending, or threatened, against the Company that its use of
any of the Proprietary Rights listed on SCHEDULE 3.18 infringes the rights of
any Person.

 
3.18.3
The Company is not a party in any capacity to any franchise, license or royalty
agreement respecting any Proprietary Right.

 
3.19        DEALINGS WITH AFFILIATES. SCHEDULE 3.19 hereto sets forth a complete
list, including the parties, of all oral or written agreements and arrangements
to which the Company is, will be or has been a party, at any time from December
31, 2008 to the Closing Date, and to which any one or more Affiliates is also a
party.
 
3.20        INSURANCE. The Company currently has, and through the Closing Date
will have, insurance contracts or policies (the “POLICIES”) in full force and
effect which provide for coverages in connection with the business of the
Company. SCHEDULE 3.20 hereto sets forth a summary of all insurance contracts or
policies that relate to liability or excess liability insurance (collectively,
the “LIABILITY POLICIES”) and all other Policies, including the name of the
insurer, the types, dates and amounts of coverages and any material coverage
exclusions. Except as set forth in SCHEDULE 3.20 hereto, all of the Policies and
Liability Policies remain in full force and effect. The Company has not breached
or otherwise failed to perform, in any material respect, its obligations under
any of the Policies or the Liability Policies nor have the Sellers or the
Company received any adverse notice or communication from any of the insurers
party to the Policies or the Liability Policies with respect to any such alleged
breach or failure in connection with any of the Policies or the Liability
Policies. All Policies are valid, outstanding, collectible and enforceable
policies; and will not in any way be affected by, or terminate or lapse by
reason of, the execution and delivery of this Agreement or the consummation of
the transactions contemplated hereby. The Company has never been refused any
insurance with respect to the Company’s assets or operations, nor has coverage
ever been limited by any insurance carrier to which the Company has applied for
any Policy, or with which the Company has carried a Policy.
 

--------------------------------------------------------------------------------


 
ARTICLE 4       REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser represents and warrants to the Sellers and the Company as follows
as of the date hereof and as of the Closing Date, to the best of its knowledge:
 
4.1  CORPORATE ORGANIZATION. The Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation with full corporate power and authority to carry on its business
as it is now being conducted and to own, operate and lease its properties and
assets.
 
4.2   CAPITAL STOCK. As of August 18, 2010, the entire authorized capital stock
of the Purchaser consists of one billion three hundred million (1,300,000,000)
shares of Common Stock with $0.001 par value per share, of which 521,649,985
shares were issued and outstanding, twenty million (20,000,000) shares of Series
A Preferred Stock of which none are issued and outstanding, twenty million
(20,000,000) shares of Series B Preferred Stock of which none are issued and
outstanding and twenty million (20,000,000) shares of Series C Preferred Stock,
of which 14,287 shares are issued and outstanding. All issued and outstanding
shares of Common Stock, Series A Preferred Stock, Series B Preferred Stock or
Series C Preferred Stock have been validly issued and are fully paid and
non-assessable, with no personal liability or preemptive rights attaching to the
ownership thereof. Except as set forth on SCHEDULE 4.2, no instruments or
securities of any kind exist which are convertible into additional shares of the
capital stock of the corporation, nor do any outstanding options, warrants,
rights, calls, commitments, plans or other arrangements or agreements of any
character exist providing for the purchase or issuance of any additional shares
of the corporation.
 
4.3  AUTHORIZATION. The Purchaser has full corporate power and authority to
enter into this Agreement and to carry out the transactions contemplated hereby.
The directors of the Purchaser have duly authorized the execution, delivery and
performance of this Agreement and the transactions contemplated hereby, and no
other corporate proceedings on its part are necessary to authorize this
Agreement and the transactions contemplated hereby. This Agreement constitutes
the legal, valid and binding obligation of the Purchaser enforceable against it
in accordance with its terms.
 
4.4  NO VIOLATION. Other than as set forth in SCHEDULE 4.4, the execution and
delivery by the Purchaser of this Agreement, and all other agreements
contemplated hereby, and the fulfillment of and compliance with the respective
terms hereof and thereof by the Purchaser do not and will not (a) conflict with
or result in a breach of the terms, conditions or provisions of or constitute a
default or event of default under (with due notice, lapse of time or both) of
any contract to which the Purchaser is a party; (b) result in the creation of
any Lien upon any of the Purchaser’s capital stock or assets; (c) give any third
party the right to accelerate any obligations of the Purchaser; or (d) result in
a violation of or require any authorization, consent, approval, exemption or
other action by or notice to any court or Authority pursuant to, the charter or
bylaws of the Purchaser, or any Regulation, Order or Contract to which the
Purchaser or its properties are subject. The Purchaser will comply with all
applicable Regulations and Orders in connection with the execution, delivery and
performance of this Agreement and the transactions contemplated hereby.
 

--------------------------------------------------------------------------------


 
4.5
FINANCIAL STATEMENTS.

 
4.5.1
Audited year-end balance sheets and statements of operations, stockholders
equity and cash flow of the Purchaser as of December 31, 2009 and unaudited
balance sheets for the period commencing January 1, 2010 and ending June 30,
2010 (the “PURCHASER FINANCIAL STATEMENT DATE”) and unaudited statements of
operations, stockholders equity and cash flow for the six (6) month period then
ended (collectively, the PURCHASER FINANCIAL STATEMENTS”) have been delivered to
the Sellers. Such balance sheets and the notes thereto fairly present the
financial position of the Purchaser as at the respective dates thereof, and such
statements of operations, stockholders equity and cash flow and the notes
thereto (a) fairly present the results of operations for the periods therein
referred to, all in accordance with GAAP (except as stated therein or in the
notes thereto) applied on a consistent basis.

 
4.5.2
Except as set forth in SCHEDULE 4.5.2 hereto, the Purchaser does not have any
Indebtedness, obligation or liability (whether accrued, absolute, contingent,
unliquidated or otherwise, known to the Purchaser, whether due or to become due)
arising out of transactions entered into or Occurrences that occurred at or
prior to the Closing Date, other than: (a) liabilities set forth in the
Purchaser Financial Statements; and (b) liabilities and obligations which have
arisen after the Purchaser Financial Statement Date in the ordinary course of
business (none of which is a liability resulting from breach of Contract, breach
of warranty, tort, infringement, Claim or lawsuit).

 
4.6  BROKERAGE. No broker, agent or finder has rendered services to the
Purchaser in connection with the transactions contemplated under this Agreement
except as listed in SCHEDULE 4.6.
 
4.7  INVESTMENT INTENT. The Purchaser is acquiring the Shares for its own
account and not with a view to their distribution within the meaning of Section
2(11) of the Securities Act.
 
4.8  DISCLOSURE. Neither this Agreement nor any of the exhibits, attachments,
written statements, documents, certificates or other items prepared for or
supplied to the Sellers or the Company by or on behalf of the Purchaser with
respect to the transactions contemplated hereby contains any untrue statement of
a material fact or omits a material fact necessary to make each statement
contained herein or therein not misleading. There is no fact which the Purchaser
has not disclosed to the Seller and the Company in writing and of which the
Purchaser or its officers, directors or executive employees is aware and which
could reasonably be anticipated to have a Material Adverse Effect.
 
ARTICLE 5   COVENANTS OF THE PURCHASER
 
The Purchaser hereby covenants and agrees with the Sellers that:
 
5.1  CONSENTS. The Purchaser shall use its best efforts to obtain on or prior to
the Closing Date, all consents necessary to the consummation of the transactions
contemplated hereby.
 

--------------------------------------------------------------------------------


 
5.2  BREACH OF AGREEMENT.  The Purchaser shall not take any action which, if
taken prior to the Closing Date, would constitute a breach of this Agreement.
 
5.3  CONFIDENTIALITY.  The Purchaser shall, and shall cause its principals,
officers and other personnel and authorized representatives to, hold in
confidence, and not disclose to any other party without the Seller’s prior
consent, all information received by it from Wade, David or the Company’s
officers, directors, employees, agents, counsel and auditors in connection with
the transactions contemplated hereby except as may be required by applicable law
or as otherwise contemplated herein.
 
ARTICLE 6   OTHER AGREEMENTS
 
As a condition to the Parties’ obligation to consummate the transactions
contemplated hereby:
 
6.1
TAX RETURNS. The Sellers shall prepare or cause to be prepared and file or cause
to be filed any Tax Returns for the Company for all periods ending on or prior
to the Closing Date, which are filed after the Closing Date. The Purchaser shall
prepare or cause to be prepared and file or cause to be filed any Tax Returns of
the Company for tax periods which begin before the Closing Date and end after
the Closing Date.  The Purchasers, the Company and the Sellers shall cooperate
fully, as and to the extent reasonably required by any of the other parties in
connection with the filing of Tax Returns pursuant to this Section and any
audit, litigation or other proceeding with respect to Taxes and each Party shall
pay any and all taxes due prior to the Closing Date.  Such cooperation shall
include the retention and (upon the other party’s reasonable request) the
provisions of records and information which are reasonably relevant to any such
audit, litigation or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder.

 
6.2
AUDITS. The Purchaser will allow the Company and its counsel to participate in
any audits of the Purchaser consolidated federal income Tax Returns to the
extent that such returns relate to the Company. The Purchaser will not settle
any such audit in a manner which would adversely affect the Company after the
Closing Date without the prior written consent of Sellers, which consent shall
not unreasonably be withheld.

 
6.3
NON-COMPETITION AGREEMENTS. Each Seller will agree not to enter into a non
compete agreement which in addition to term customarily found in such agreement
will prohibit either of them from engaging in any of the business lines
currently engaged in at the closing date by the Companies for a period of three
years following the Closing.

 
6.4  FURTHER ASSURANCES.  Subject to the terms and conditions of this Agreement,
each of the Parties hereto shall use its best efforts to take, or cause to be
taken, all action, and to do, or cause to be done, all things necessary, proper
or advisable under applicable Regulations to consummate and make effective the
transactions contemplated by this Agreement. If at any time after the Closing
Date the Purchaser shall consider or be advised that any further deeds,
assignments or assurances in law or in any other things are necessary, desirable
or proper to vest, perfect or confirm, of record or otherwise, in the Purchaser,
the title to any property or rights of any of the Company acquired or to be
acquired by reason of, or as a result of, the acquisition, the Seller agrees
that the Seller and its proper officers shall execute and deliver all such
proper deeds, assignments and assurances in law and do all things necessary,
desirable or proper to vest, perfect or confirm title to such property or rights
in the Company and otherwise to carry out the purpose of this Agreement.
 

--------------------------------------------------------------------------------


 
6.5  NO SOLICITATION OR NEGOTIATION. Unless and until this Agreement is
terminated, the Sellers and the Company shall not, and each shall use its best
efforts to cause its directors, officers, employees, representatives, agents,
advisors, accountants and attorneys not to, initiate or solicit, directly or
indirectly, any inquiries or the making of any proposal with respect to, or
engage in negotiations concerning, or provide any confidential information or
data to any person with respect to, or have any discussions with any persons
relating to, any acquisition, business combination or purchase of all or any
significant asset of, or any equity interest in, directly or indirectly, the
Company, or otherwise facilitate any effort or attempt to do or seek any of the
foregoing, and shall immediately cease and cause to be terminated any existing
activities, discussions or negotiations with any parties conducted heretofore
with respect to any of the foregoing.
 
ARTICLE 7  CONDITIONS TO THE OBLIGATIONS OF THE PURCHASER
 
The Purchaser’s obligation to close the Transaction contemplated hereby and to
take any other actions required to be taken by the Purchaser at the Closing
under this Agreement shall be subject to the satisfaction, on or before the
Closing Date, of each of the following conditions unless waived in writing by
the Purchaser:
 
7.1  REPRESENTATIONS AND WARRANTIES; PERFORMANCE. The representations and
warranties of the Sellers and the Company contained in this Agreement and all
information contained in any exhibit, schedule or attachment hereto or in any
writing delivered by, or on behalf of, the Sellers or the Company, shall be true
and correct in all material respects when made and shall be true and correct in
all material respects on the Closing Date as though then made, except as
expressly provided herein. The Sellers and the Company shall have performed and
complied in all material respects with all agreements, covenants and conditions
required by this Agreement to be performed and complied with by them prior to
the Closing Date. An officer of the Company shall have delivered to the
Purchaser a certificate (which shall be addressed to the Purchaser), dated the
Closing Date, in the form of EXHIBIT D hereto (the “OFFICER’S CERTIFICATE”),
certifying to the foregoing.
 
7.2  CONSENTS AND APPROVALS. The Sellers and the Company shall have obtained any
and all material consents, approvals, orders, qualifications, licenses, permits
or other authorizations, required by all applicable Regulations, Orders and
Contracts of the Company or binding on their respective properties and assets,
with respect to the execution, delivery and performance of the Agreement and the
consummation of the transactions contemplated hereby.
 
7.3  NO MATERIAL ADVERSE CHANGE. There shall have been no Material Adverse
Change since the date of this Agreement, which representation shall be attested
to in the Company’s Officer’s Certificate.
 
7.4  NO PROCEEDING OR LITIGATION. No preliminary or permanent injunction or
other Order, decree or ruling issued by any Authority, or any Regulation
promulgated or enacted by any Authority shall be in effect, which would prevent
the consummation of the transactions contemplated hereby.
 
7.5 FULL PAYMENT TO PURCHASER. David and Wade shall have delivered to Purchaser
the Membership Units at the Closing.
 
7.6 PROCEEDINGS AND DOCUMENTS. All corporate and other proceedings in connection
with the transactions contemplated hereby and all documents and instruments
incident to such transactions shall be reasonably satisfactory in substance and
form to the Purchaser and the Purchaser’s counsel, and the Sellers and the
Company shall have made available to the Purchaser for examination the originals
or true, complete and correct copies of all records and documents relating to
the business and affairs of the Company which the Purchaser may reasonably
request in connection with said transaction.
 

--------------------------------------------------------------------------------


 
7.7  SECRETARY’S CERTIFICATE. The Purchaser shall have received a certificate,
substantially in the form of EXHIBIT E hereto, of the secretary of the Company,
as to the charter and bylaws of the Company, the resolutions adopted by the
directors and owners of the Company in connection with this Agreement and the
incumbency of the Company’s officers.
 
7.8 OTHER DOCUMENTS. The Sellers and the Company shall furnish the Purchaser
with such other and further documents and certificates including certificates of
the Company officers and others as the Purchaser shall reasonably request to
evidence compliance with the conditions set forth in this Agreement.
 
ARTICLE 8  CONDITIONS TO THE OBLIGATIONS OF THE SELLERS AND THE COMPANY
 
Each and every obligation of the Sellers and the Company under this Agreement
shall be subject to the satisfaction, on or before the Closing Date, of each of
the following conditions unless waived in writing by the Sellers and/or the
Company, as applicable:
 
8.1 REPRESENTATIONS AND WARRANTIES; PERFORMANCE. The representations and
warranties of the Purchaser contained in this Agreement and all information
contained in any exhibit, schedule or attachment hereto shall be true and
correct in all material respects when made and shall be true and correct in all
material respects on the Closing Date as though then made, except as expressly
provided herein. The Purchaser shall have performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement to be performed and complied with by it prior to the Closing Date. An
officer of the Purchaser shall have delivered to the Sellers a certificate,
dated the Closing Date, in the form of EXHIBIT F hereto, certifying to the
foregoing.
 
8.2 CONSENTS AND APPROVALS. The Purchaser shall have obtained any and all
material consents, approvals, orders, qualifications, licenses, permits or other
authorizations, required by all applicable Regulations, Orders and Contracts of
the Purchaser or binding on its properties and assets, with respect to the
execution, delivery and performance of the Agreement and the consummation of the
transactions contemplated hereby.
 
8.3 NO PROCEEDING OR LITIGATION. No preliminary or permanent injunction or other
Order, decree or ruling issued by any Authority, or any Regulation promulgated
or enacted by any Authority shall be in effect, which would prevent the
consummation of the transactions contemplated hereby.
 
8.4 FULL PAYMENT TO SELLERS.  Purchaser shall have delivered to Sellers the
Preferred Shares in full at the Closing.
 
8.5 PROCEEDINGS AND DOCUMENTS. All corporate and other proceedings in connection
with the transactions contemplated hereby and all documents and instruments
incident to such transactions shall be reasonably satisfactory in substance and
form to the Sellers and the Company and their counsel, and the Purchaser shall
have made available to the Sellers and the Company for examination the originals
or true, complete and correct copies of all records and documents relating to
the business and affairs of the Purchaser which the Sellers and the Company may
reasonably request in connection with said transaction.
 

--------------------------------------------------------------------------------


 
8.6 SECRETARY’S CERTIFICATE. The Sellers and the Company shall have received a
certificate, substantially in the form of EXHIBIT G hereto, of the secretary of
the Purchaser, as to the charter and bylaws of the Purchaser, the resolutions
adopted by the directors and owners of the Purchaser in connection with this
Agreement and the incumbency of the Purchaser’s officers.
 
8.7 CERTIFICATE OF GOOD STANDING. At the Closing, the Purchaser shall have
delivered to the Sellers and the Company a certificate issued by Nevada
Secretary of State evidencing the good standing, with respect to both the
conduct of business and the payment of all franchise taxes, of the Purchaser as
of a date not more than thirty (30) days prior to the Closing Date.
 
8.8 OTHER DOCUMENTS.  The Purchaser shall furnish the Sellers and the Company
with such other and further documents and certificates including certificates of
the Purchaser’s officers and others as Sellers and the Company shall reasonably
request to evidence compliance with the conditions set forth in this Agreement.
 
ARTICLE 9  CLOSING
 
9.1 CLOSING. Unless this Agreement shall have been terminated or abandoned or
extended pursuant to the provisions of ARTICLE 9, a closing of the transactions
contemplated by this Agreement (the “CLOSING”) shall be held as of the close of
business on the 30th day of September, 2010, or on such other mutually agreed to
date (the “CLOSING DATE”).
 
9.2 INTERVENING LITIGATION. If, prior to the Closing Date, any preliminary or
permanent injunction or other Order issued by a court of competent jurisdiction
or by any other Authority shall restrain or prohibit this Agreement or the
consummation of the transactions contemplated herein for a period of fifteen
(15) days or longer, the Closing shall be adjourned at the option of either
party for a period of thirty (30) days. If at the end of such thirty-day period
such injunction or Order shall not have been favorably resolved, either party
may, by written notice thereof to the other, terminate this Agreement, without
liability or further obligation hereunder.
 
ARTICLE 10         TERMINATION PRIOR TO CLOSING
 
10.1           METHODS OF TERMINATION. This Agreement may be terminated and the
transactions herein contemplated may be abandoned at any time:
 
 
10.2.1
By the Purchaser;

 
 
10.2.2
By the Purchaser in writing, without liability, if either the Company or the
Sellers shall (a) fail to perform in any material respect their agreements
contained herein required to be performed by them on or prior to the Closing
Date; or (b) materially breach any of their representations, warranties or
covenants contained herein, which failure or breach is not cured within ten (10)
days after the Purchaser has notified the Sellers of its intent to terminate
this Agreement pursuant to this Section;

 

--------------------------------------------------------------------------------


 
 
10.2.3
By either the Sellers or the Purchaser in writing, without liability, if there
shall be any order, writ, injunction or decree of any court or governmental or
regulatory agency binding on the Purchaser, the Sellers or the Company, which
prohibits or restrains the Purchaser, the Sellers or the Company from
consummating the transactions contemplated hereby, provided that the Purchaser,
the Sellers and the Company shall have used their reasonable, good faith efforts
to have any such order, writ, injunction or decree lifted and the same shall not
have been lifted within (thirty) 30 days after entry, by any such court or
governmental or regulatory agency;

 
 
10.2.4
By the Purchaser, in writing, without liability, if for any reason the Closing
has not occurred by October 15, 2010 other than as a result of the material
breach of this Agreement by the party attempting to terminate the Agreement.

 
10.3 TERMINATION OF OBLIGATIONS.  Termination of this Agreement pursuant to this
ARTICLE 10 shall terminate all obligations of the Parties hereunder, except for
the obligations under Article 11 hereof; provided, however, that termination
hereof shall not relieve a defaulting or breaching party from any liability to
the other party hereto.
 
ARTICLE 11        INDEMNIFICATION
 
11.1 THE SELLERS’ AGREEMENT TO INDEMNIFY.  Subject to the limitations and other
terms and conditions set forth herein, from and after the Closing, the Sellers
shall indemnify and hold harmless the Purchaser, the Company, their Affiliates,
any of their respective successors or assigns and their respective directors,
officers or employees (each a “PURCHASER INDEMNIFIED PARTY”) from and against
all liability, assessments, losses, charges, costs and expenses (including,
without limitation, interest, court costs, reasonable attorneys’ fees and
expenses) (collectively “PURCHASER DAMAGES”) incurred by a Purchaser Indemnified
Party as a result of or arising out of (a) a material breach of any
representation or warranty contained in ARTICLE 2 of this Agreement; or (b) any
material breach of or noncompliance by the Sellers, individually with any
covenant or agreement contained in this Agreement.
 
11.2           THE PURCHASER’S AGREEMENT TO INDEMNIFY.  Subject to the
limitations and other terms and conditions set forth herein, from and after the
Closing, the Purchaser shall indemnify and hold harmless the Sellers and their
respective Affiliates, any of their respective successors or assigns and their
respective directors, officers or employees (each a “SELLER INDEMNIFIED PARTY”)
from and against all liability, assessments, losses, charges, costs and expenses
(including, without limitation, interest, court costs, reasonable attorneys’
fees and expenses) (collectively “SELLER DAMAGES”) incurred by a Seller
Indemnified Party as a result of or arising out of (a) a material breach of any
representation or warranty contained in ARTICLE 3 of this Agreement; (b) any
material breach of or noncompliance by the Purchaser with any covenant or
agreement contained in this Agreement; and (c) any liability of the Company.
(The Purchaser Indemnified Parties and Seller Indemnified Parties are sometimes
referred to collectively herein as the “INDEMNIFIED PARTIES.” “PURCHASER
DAMAGES” and “SELLER DAMAGES” are sometimes referred to collectively herein as
“DAMAGES.”).
 
11.3 LIMITATIONS ON INDEMNIFICATION. The Sellers’ obligation to indemnify
Purchaser Indemnified Parties pursuant to Section hereof and the obligations of
the Purchaser to indemnify Seller Indemnified Parties pursuant to this Article
are subject to the following limitations, as well as the other limitations set
forth in this ARTICLE:
 

--------------------------------------------------------------------------------


 
 
11.3.1
No claim for indemnification shall be made against the Sellers unless the
aggregate amount of Purchaser Damages exceeds Two Hundred Fifty Thousand US
Dollars ($250,000.00) and, in such event, indemnification shall be made by the
Sellers only to the extent that the aggregate amount of Purchaser Damages
exceeds $250,000.00.

 
 
11.3.2
In no event (a) shall the Sellers’ individual aggregate obligation to indemnify
Purchaser Indemnified Parties exceed Three Hundred Thousand Dollars US
($300,000.00) and (b) shall the Purchaser’s aggregate obligation to indemnify
the Seller Indemnified Parties exceed Six Hundred Thousand Dollars US
($600,000.00); provided, however, that the foregoing limitation on the
Purchaser’s indemnification obligation shall not apply to the payment
obligations and guarantees of the Purchaser set forth in the Indemnification
Agreement.

 
 
11.3.3
The amount of any Purchaser Damages or Seller Damages, as the case may be, shall
be reduced by (a) any amount actually received by the Indemnified Parties with
respect thereto under any insurance coverage or from any other party responsible
therefore; and (b) the amount of any Tax benefit actually received by the
Indemnified Parties relating thereto. The Indemnified Parties shall use all
reasonable efforts to collect any amounts available under such insurance
coverage and from such other party alleged to have responsibility. If the
Indemnified Parties receive an amount under insurance coverage or from such
other party with respect to Purchaser Damages or Seller Damages, as the case may
be, at any time subsequent to any indemnification provided pursuant to this
ARTICLE 10, then the Indemnified Party shall promptly reimburse the Indemnifying
Party for any payment made or expense incurred by the Indemnifying Party in
connection with providing such indemnification up to such amount received by the
Indemnified Party.

 
 
11.3.4
No party shall be entitled to seek indemnification to the extent it was aware of
the matter giving rise to such claim prior to Closing.

 
 
11.3.5
Any indemnification obligations of Sellers hereunder shall be allocated on a
pro-rata basis, based on their respective percentage ownership of the Member
Units of the Company immediately prior to the Closing, and no Seller shall be
liable for the obligations of any other Seller hereunder.

 
11.4        THIRD PARTY INDEMNIFICATION. The obligations of the Sellers, the
Purchaser (as applicable, the “INDEMNIFYING PARTY”) to indemnify Indemnified
Parties under this Article with respect to Damages resulting from the assertion
of liability by third parties (each, as the case may be, a “CLAIM”), shall be
subject to the following terms and conditions:
 

--------------------------------------------------------------------------------


 
 
11.4.1
Promptly after receipt by an Indemnified Party of notice by a third party of any
complaint or the commencement of any action or proceeding with respect to which
such Indemnified Party may be entitled to receive payment from the other party
for Damages, such Indemnified Party shall, within ten (10) days, notify the
Sellers, the Purchaser as the appropriate Indemnifying Party, of such complaint
or of the commencement of such action or proceeding; provided, however, that the
failure to so notify the Indemnifying Party shall relieve the Indemnifying Party
from liability under this Agreement with respect to such claim only if, and only
to the extent that, such failure to notify the Indemnifying Party results in the
forfeiture by the Indemnifying Party of material rights and defenses otherwise
available to the Indemnifying Party with respect to such claim. In addition, the
Indemnified Party shall provide to the Indemnifying Party as promptly as
practicable thereafter such information and documentation as may be reasonably
requested by the Indemnifying Party to support and verify the claim asserted, so
long as such disclosure would not violate the attorney-client privilege of the
Indemnified Party. The Indemnifying Party may at its option undertake the
defense thereof by representatives of its own choosing; provided, that any
Indemnified Party may, in any event, at its own expense, monitor and participate
in, but not control, the defense of such claim. If the Indemnifying Party within
thirty (30) days after notice of any such Claim fails to assume the defense of
such Claim, the Indemnified Parties will (upon further notice to the
Indemnifying Party) have the right to undertake the defense, compromise or
settlement of such claim on behalf of and for the account and risk, and at the
expense, of the Indemnifying Party; provided, however, that as long as the
Indemnifying Party is reasonably contesting any claim in good faith, the
Indemnified Parties shall not pay or settle any such claim.

 
 
11.4.2
Anything in this Section 10.4 to the contrary notwithstanding, the Indemnifying
Party shall not enter into any settlement or compromise of any action, suit or
proceeding or consent to the entry of any judgment (a) which does not include as
an unconditional term hereof the delivery by the claimant or plaintiff to the
Indemnified Parties of a written release from all liability in respect of such
action, suit or proceeding; or (b) for other than monetary damages without the
prior written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld or delayed.

 
11.5
SURVIVAL; TIME TO ASSERT CLAIMS.

 
 
11.5.1
The representations, warranties, covenants and agreements contained herein,
except for covenants and agreements to be performed by the Parties prior to the
Closing, will not be extinguished by the Closing but will survive the Closing,
subject to the limitations set forth in Section 10.5.2 below with respect to the
time periods within which claims for indemnity must be asserted. The covenants
and agreements to be performed by the parties prior to the Closing shall expire
at the Closing.

 
 
11.5.2
All claims for indemnification under this ARTICLE  which are not extinguished by
the Closing in accordance with Section 10.5.1 must be asserted no later than one
(1) year after the Closing Date.  Notwithstanding the foregoing, the obligations
of the Purchaser set forth in the Indemnification Agreement shall not expire.

 

--------------------------------------------------------------------------------


 
11.6         INDEMNIFICATION; SOLE REMEDY. The indemnification provisions set
forth herein shall constitute the sole remedy for any breach of this Agreement.
 
ARTICLE 12 MISCELLANEOUS PROVISIONS
 
12.1       AMENDMENT AND MODIFICATION.  Subject to applicable law, this
Agreement may be amended, modified and supplemented only by written agreement of
the parties hereto.
 
12.2       ENTIRE AGREEMENT.  This Agreement, including the schedules and
exhibits hereto and the documents, certificates and instruments referred to
herein, embodies the entire agreement and understanding of the parties hereto in
respect of the transactions contemplated by this Agreement and supersedes all
prior agreements, representations, warranties, promises, covenants,
arrangements, communications and understandings, oral or written, express or
implied, between the parties with respect to such transactions, including,
without limitation, the letter of intent executed by the parties, dated August
27, 2010. There are no agreements, representations, warranties, promises,
covenants, arrangements or understandings between the parties with respect to
such transactions, other than those expressly set forth or referred to herein.
 
12.3        CERTAIN DEFINITIONS.
 
“Affiliate” means, with regard to any Person (a) any Person, directly or
indirectly, controlled by, under common control of, or controlling such Person;
(b) any Person, directly or indirectly, in which such Person holds, of record or
beneficially, five percent or more of the equity or voting securities; (c) any
Person that holds, of record or beneficially, five percent or more of the equity
or voting securities of such Person; (d) any Person that, through Contract,
relationship or otherwise, exerts a substantial influence on the management of
such person’s affairs; (e) any Person that, through Contract, relationship or
otherwise, is influenced substantially in the management of their affairs by
such Person, or (f) any director, officer, partner or individual holding a
similar position in respect of such Person.
 
“Authority” means any governmental, regulatory or administrative body, agency,
arbitrator or authority, any court or judicial authority, any public, private or
industry regulatory agency, arbitrator authority, whether international,
national, federal, state or local.
 
“Best of their knowledge” means, with respect to Sellers or the Company, the
actual and specific knowledge, without imputation, of one of the Sellers.
 
“Claim” means any action, claim, obligation, liability, expense, lawsuit,
demand, suit, inquiry, hearing, investigation, notice of a violation,
litigation, proceeding, arbitration, or other dispute, whether civil, criminal,
administrative or otherwise, whether pursuant to contractual obligations or
otherwise.
 
“Common Stock” means the common stock, $0.001 par value per share, of the
Purchaser.
 
“Contract” means any agreement, contract, commitment, instrument or other
binding arrangement or understanding, whether written or oral.
 

--------------------------------------------------------------------------------


 
“GAAP” means United States generally accepted accounting principles.
 
“Guarantee” means any guaranty or other contingent liability (other than any
endorsement for collection or deposit in the ordinary course of business),
direct or indirect with respect to any obligations of another Person, through an
agreement or otherwise, including, without limitation, (a) any endorsement or
discount with recourse or undertaking substantially equivalent to or having
economic effect similar to a Guarantee in respect of any such obligations; (b)
any Contract (i) to purchase, or to advance or supply funds for the payment or
purchase of, any such obligations; (ii) to purchase, sell or lease property,
products, materials or supplies, or transportation or services, in respect of
enabling such other Person to pay any such obligation or to assure the owner
thereof against loss regardless of the delivery or nondelivery of the property,
products, materials or supplies or transportation or services; or (iii) to make
any loan, advance or capital contribution to or other investment in, or to
otherwise provide funds to or for, such other Person in respect of enabling such
Person to satisfy an obligation (including any liability for a dividend, stock
liquidation payment or expense) or to assure a minimum equity, working capital
or other balance sheet condition in respect of any such obligation; or (c) any
bonding arrangement.
 
“Indebtedness” with respect to any Person means any obligation of such Person
for borrowed money, but in any event shall include (a) any obligation incurred
for all or any part of the purchase price of property or other assets or for the
cost of property or other assets constructed or of improvements thereto, other
than accounts payable included in current liabilities and incurred in respect of
property purchased in the ordinary course of business; (b) the face amount of
all letters of credit issued for the account of such Person and all drafts drawn
thereunder; (c) obligations (whether or not such Person has assumed or become
liable for the payment of such obligation) secured by Liens; (d) capitalized
lease obligations; and (e) all Guarantees of such Person.
 
“Lien” means any security interest, lien, mortgage, pledge, hypothecation,
encumbrance, Claim, easement, restriction or interest of another Person of any
kind or nature.
 
“Market Price” shall be determined on the basis of: (a) the weighted average
sale price of the Common Stock on the principal stock exchange, or the National
Association of Securities Dealers’ Automated Quotation National Market System
“NASDAQ/NMS”), as the case may be, on which such Common Stock is then listed or
admitted to trading; (b) if the Common Stock is not then listed or admitted to
trading on any stock exchange or the NASDAQ/NMS, as the case may be, then the
average of the last reported closing bid and asked prices on such day in the
over-the-counter market, as furnished by the NASDAQ system or the National
Quotation Bureau, Inc.; (c) if neither NASDAQ nor the National Quotation Bureau
is at the time engaged in the business of reporting such prices, then as
furnished by any similar firm then engaged in such business; or (d) if there is
no such firm, as furnished by any member of the National Association of
Securities Dealers (“NASD”) selected by the Purchaser, with the consent of the
Sellers (which consent shall not be unreasonably refused or delayed), and which
is not an affiliate of the Purchaser.
 
“Material Adverse Change” means any developments or changes which would have a
Material Adverse Effect.
 

--------------------------------------------------------------------------------


 
“Material Adverse Effect” means any circumstances, state of facts or matters
which might reasonably be expected to have a material adverse effect on the
business, operations, properties, assets, condition (financial or otherwise),
results, plans, strategies or prospects of a Person.
 
“Occurrence” means any accident, happening or event which occurs or has occurred
at any time prior to the Closing Date, which results in or could result in a
claim against the Company or creates or could create a liability or loss for the
Company.
 
“Order” means any decree, judgment, award, order, injunction, rule, consent of
or by an Authority.
 
“Person” means any Company, partnership, joint venture, organization, entity,
Authority or natural person.
 
“Proprietary Rights” means any patent, patent application, copyright, trademark,
trade name, service mark, service name, trade secret, know-how, confidential
information or other intellectual property or proprietary rights.
 
“Regulation” means any law, statute, rule, regulation, ordinance, requirement,
announcement or other binding action of or by an Authority.
 
“Sellers Guarantees” are those Guarantees entered into by one or more of Kevin
Fitzgerald and Pamela Fitzgerald prior to Closing.
 
“Series D Preferred Stock” is Purchaser’s Series D Preferred Stock, $10.00 par
value per share.
 
“Subsidiaries” means with respect to a Person, any business entity of which more
than fifty percent (50%) of the voting stock or other equity interests is owned
or controlled, directly or indirectly, by such Person.
 
12.4        NOTICES. Any notice, consent, approval, request, demand or other
communication required or permitted hereunder must be in writing to be effective
and shall be deemed delivered and received (a) if sent by hand delivery, upon
delivery; (b) if sent by registered or certified mail, return receipt requested,
on the date on which such mail is received as indicated in such return receipt,
or returned, if delivery is not accepted; (c) if delivered by a nationally
recognized courier, one business day after deposit with such courier; and (d) if
sent by facsimile or electronic transmission, in each case upon telephone or
further electronic communication from the recipient acknowledging receipt
(whether automatic or manual from recipient), as applicable, addressed as
follows:
 
If to Sellers or Company:
Mr. Wade Clark
 
Facsimile:
     
Mr. David Shepard
 
Facsimile:

 

--------------------------------------------------------------------------------


 
With a Copy to:
     
If to Purchaser:
Mr. Dennis Alexander
EGPI Firecreek, Inc.
6564 Smoke Tree Lane
Scottsdale, AZ 85253
Facsimile: (480) 443-1403
     
Mr. Robert S. Miller, Jr.
EGPI Firecreek, Inc.
3400 Peachtree Road NE, Suite 111
Atlanta, GA 30326
     
Mr. Michael Kocan
EGPI Firecreek, Inc.
3400 Peachtree Road NE, Suite 111
Atlanta, GA 30326

 
(or to such other address as any party shall specify by written notice so
given). The evidence of forwarding of the notice provided hereinabove shall be
conclusive of such proper notice and any changes of address must be given in the
manner provided for notice herein.
 
12.5        ASSIGNMENT. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto without the prior written consent of the other parties.
 
12.6        GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Florida, without regard to
such state’s principles of conflicts of laws.
 
12.7         DISPUTE RESOLUTION. Any action or proceeding seeking to enforce any
provision of, or based on any right arising out of, this Agreement, whether
before or after the Closing, shall be brought in the courts of the State of
Florida, County of Hillsborough, or the United States District Court for the
Middle District of Florida, and each of the parties consents to the jurisdiction
of such courts (and the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein. Process in any action
or proceeding referred to in the preceding sentence may be served on any party
anywhere in the world. Each party to this Agreement hereby knowingly,
voluntarily and intentionally waives any rights it may have to a trial by jury
in respect of any litigation (whether as a claim, counter-claim, affirmative
defense, or otherwise) in connection with this Agreement and the transactions
contemplated hereby. The prevailing party to any such litigation shall be
entitled to payment of all its reasonable legal fees and costs by the
non-prevailing party. For purposes of the foregoing sentence, the determination
of which party is the “prevailing party” shall be made in accordance with
federal law.
 

--------------------------------------------------------------------------------


 
12.8         COUNTERPARTS. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
12.9         HEADINGS. The article and section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
12.10       BINDING EFFECT. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the signatories to this
Agreement and each of their respective successors and permitted assigns.
 
12.11       DELAYS OR OMISSIONS. No delay or omission to exercise any right,
power or remedy accruing to any party hereto, upon any breach or default of any
other party under this Agreement, shall impair any such right, power or remedy
of such party nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the party of any party hereto of any breach or default under this Agreement, or
any waiver on the part of any party of any provisions or conditions of this
Agreement must be made in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement or by law or otherwise afforded to any party, shall be cumulative and
not alternative.
 
12.12       SEVERABILITY. Unless otherwise provided herein, if any provision of
this Agreement shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
effected or impaired thereby.
 
12.13       EXPENSES. Except as otherwise set forth herein, the Purchaser, the
Sellers and Company shall each bear its own expenses, including without
limitation, legal fees and expenses, with respect to this Agreement and the
transactions contemplated hereby.
 
IN WITNESS WHEREOF, the parties hereto have made and entered into this Agreement
the date first hereinabove set forth.
 

 
PURCHASER:
     
EGPI FIRECREEK, INC.,
 
a Nevada Company
     
By:
/s/Robert S. Miller
 
Name:
Robert S. Miller
 
Title:
Executive Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
 

 
SELLERS:
     
/s/Wade Clark
 
WADE CLARK
     
/s/David Shepard
 
DAVID SHEPARD
     
/s/ Jerry McCart
 
JERRY McCART
     
/s/ Lora Crainshaw
 
LORA CRAINSHAW
     
/s/ Mark Morelli
 
MARK MORELLI
     
/s/ Daniel Eckermann
 
DANIEL ECKERMANN
     
/s/ Richard Howard
 
RICHARD HOWARD
     
COMPANY:
     
TERRA TELECOM, LLC,
 
an Oklahoma limited liability company
     
By: 
/s/Wade Clark
   
Wade Clark,
   
Chief Executive Officer
       
By:
/s/David Shepard
   
David Shepard,
   
Chief Technical Officer


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.2.1 REVERSE STOCK SPLIT
 
EGPI Firecreek, Inc. has filed Form DEF 14C to effect a 1 for 50 reverse stock
split of its common stock which has not been declared effective as of close of
the Agreement, but which when declared effective will be applied uniformly to
shares to be issued under this Agreement such that if the entire sixty million
(60,00,000) shares were to be due to be issued under the terms of this Agreement
prior to the reverse split being declared effective, would be reduced to one
million two hundred thousand (1,200,000) shares when, and if, the reverse is
declared effective.


The effect of the reverse is listed below:

                                     
Name
 
Dollar
Amount of
Debt
   
Percentage
of Total
Debt
   
Number of
Preferred
Shares
Issued
($10 Par
Value)
   
Number of
Shares
Converted into Common Stock
at 10 Cents
   
Number of
Shares
Converted
into Common
Stock at 20
Cents
   
Number of Shares Converted into Common Stock at 10 Cents after 1:50 reverse
split
 
Jerry McCart
  $ 998,320.00       29 %     114,003       11,400,345       5,700,172      
228,007  
Lora Crainshaw
  $ 681,548.00       19 %     77,830       7,782,957       3,891,479      
155,659  
Mark Morelli
  $ 250,000.00       7 %     28,549       2,854,882       1,427,441       57,098
 
Daniel Eckermann
  $ 1,435,226.32       41 %     163,896       16,389,609       8,194,805      
327,792  
David Shepard
  $ -       0 %     100,000       10,000,000       5,000,000       200,000  
Wade Clark
  $ -       0 %     100,000       10,000,000       5,000,000       200,000  
Rich Howard
  $ 137,676.96       4 %     15,722       1,572,206       786,103       31,444  
                                                 
Total
  $ 3,502,771.28               600,000       60,000,000       30,000,000      
1,200,000  

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.1
 
·           COMPANY ORGANIZATION. The Company is a limited liability company
duly organized, validly existing and in good standing under the laws of Oklahoma
with full corporate power and authority to carry on its business as it is now
being conducted and proposed to be conducted, and to own, operate and lease its
properties and assets. The Company is duly qualified or licensed to do business
in good standing in each of the jurisdictions listed on SCHEDULE 3.1 hereto.
 
  Oklahoma
  Texas
  Colorado
  Nebraska
  Massachusetts
  New York
  Georgia
  California
  Missouri
  Florida
  New Jersey
  New Hampshire
  Kentucky
  North Carolina
  Louisiana
  Nevada
  Connecticut
  Arizona
  Pennsylvania
  Alabama
  Maryland
  Virginia
  Oregon
  Washington
  New Mexico
 

--------------------------------------------------------------------------------


 
SCHEDULE 3.2
 
No Subsidiaries or Affiliates

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.6

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.7
 
Terra Telecom, LLC
Balance Sheet
As of 12/31/08


Assets
Current Assets
   
Cash
  $ 479,895.51  
Intercompany Receivables
    (411,462.05 )
A/R Trade
    2,445,803.76  
A/R Other
    23,185.27  
Allowance for Doubtful Accounts
    (274,694.40 )
Accrued Receivables
    (14,796.54 )
WIP
    757,319.60  
Inventory
    134,095.95  
Prepaid Supplies
    7,219.02  
Total Current Assets
    3,146,566.12            
Fixed Assets
       
Fixed Assets
    680,172.18  
Leasehold Improvements
    25,376.35  
Software-Cost
    19,245.07  
Operations Software
    116,947.00  
Accumulated Depreciation
    (52,812.28 )
Accumulated Amortization
    (431,848.00 )
Total Fixed Assets
    357,080.32            
Other Assets
       
Other Deposits
    21,067.00  
Employee Advances
    7,703.96            
Total Other Assets
    28,770.96  
Total Assets
  $ 3,532,417.40            
Liabilities and Equity
Current Liabilities
       
Short Term Notes Payable
  $ 206,902.77  
A/P Trade
    306,779.13  
Purchases Clearing
    (61,473.93 )
Accrued Expenses
    160,593.99  
Customer's Deposits
    811,529.87  
GTF Inventory Payable
    (4,089.85 )
Workers Comp Payable
    (6,932.99 )
Sales Tax Payable
    61,292.74  
Employment Taxes Payable
    544,040.80  
Excise Tax Payable
    41.34  
Accrued Payroll
    230,557.57  
Health Insurance Payable
    43,590.94  
Aflac Ins Payable
    (875.54 )
Garnishments Payable
    (98.25 )
Short Term Debt - General
    299,038.01  
Notes Payable - Owners
    184,000.00  
Amex Clearing
    6,707.41  
Total Current Liabilities
    2,781,604.01            
Long Term Liabilites
       
Notes Payable - Thermo LOC
    3,186,958.99  
Notes Payable - Prior Owners
    2,582,691.47  
Notes Payable - Spirit Bank
    175,177.52  
Notes Payable - Lester FT
    485,340.16  
Notes Payable - Spherical LP
    435,226.32  
Long Term Debt (Current Portion)
    (685,216.83 )
Notes Payable - Investors
    1,954,434.02  
Long Term Portion of Lease
    28,692.01  
Long Term Interest Payable
    5,192.87  
Total Long Term Liabilities
    8,168,496.53            
Equity
       
Member Capital
    (4,583,378.52 )
Retained Earnings - Current Year
    (2,834,304.62 )
Total Equity
    (7,417,683.14 )          
Total Liabilities and Equity
    3,532,417.40  



Un-Audited Financial Statements
For Management use only

 
 

--------------------------------------------------------------------------------

 

Terra Telecom, LLC
Income Statement
For the Twelve Months Ending December 31, 2008



   
Y T D
         
REVENUE
             
Telephony Revenue
  $ 11,689,023.40  
Maintenance Revenue
    3,207,907.99  
Microwave Revenue
    2,820,258.82  
Video & Cable Revenue
    92,327.13  
Interconnect Revenue
    64,507.13  
Other Income
    (16,025.10 )
TOTAL REVENUE
    17,857,999.37            
COST OF GOODS SOLD
                 
Telephony COGS
    7,568,714.45  
Video & Cable COGS
    3,951.16  
Maintenance COGS
    7,077.11  
Microwave COGS
    1,066,046.07  
Other COGS
    2,114.05  
TOTAL COST OF GOODS SOLD
    8,647,902.84            
GROSS PROFIT
    9,210,096.53            
OPERATING EXPENSES
                 
Advertising & Marketing
    2,525.46  
Bad Debt Expense
    87,822.20  
Bank & Finance Fees
    304,948.51  
GTF Finance Fees
    421,952.12  
Dues, Fees & Subscriptions
    1,674.70  
Licenses & Permits
    16,094.08  
Fines & Penalties
    25,480.20  
Building Repairs & Maintenance
    41,271.21  
Insurance
    (666.39 )
Rent
    401,385.59  
Utilities & Telephone
    335,757.22  
Franchise & Property Taxes
    50,938.36  
Gifts & Contributions
    7,287.91  
Office Equipment & Supplies
    92,007.80  
Postage
    47,234.89  
Professional Services
    621,897.23  
Inventory Adjustments
    (132.50 )
Meals & Entertainment
    352,102.72  
Tools
    1,635.95  
Travel
    460,948.78  
Vehicle Expenses & Allowances
    525,015.93  
Salaries
    6,260,939.60  
Commissions
    342,717.71  
Payroll Taxes
    514,281.36  
Worker's Compensation
    144,203.21  
Employee Benefits
    182,851.96  
Contract Labor
    164,806.84  
Miscellaneous Expenses
    13,237.39  
TOTAL OPERATING EXPENSES
    11,420,220.04            
NET INCOME FROM OPERATIONS
    (2,210,123.51 )          
OTHER INCOME
                 
Gain on Sale of Assets
  $ 5,004.16  
Other Miscellaneous Income
    160.44  
TOTAL OTHER INCOME
    5,164.60            
OTHER EXPENSES
                 
EARNINGS BEFORE INCOME TAXES, INTEREST & DEPRECIATION
    (2,204,958.91 )          
INCOME TAXES & DEPRECIATION
                 
State Income Taxes
    1,358.63  
Tax Penalties
    7,468.79  
Interest Expense
    502,125.54  
Depreciation & Amortization
    118,392.75  
TOTAL TAXES & DEPRECIATION
    629,345.71  
NET INCOME
    (2,834,304.62 )



Un-Audited Financial Statement
For Management Use only

 
 

--------------------------------------------------------------------------------

 

Terra Telecom, LLC
Balance Sheet
As of 12/31/09


Assets
Current Assets
   
Cash
  $ 82,196.08  
A/R Trade
    1,665,877.58  
Notes Receivable - Owners
    438,163.34  
WIP
    1,204,126.89  
Inventory
    234,402.64  
Prepaid Supplies
    121,683.28  
Total Current Assets
    3,746,449.81            
Fixed Assets
       
Fixed Assets
    709,526.88  
Leasehold Improvements
    25,376.35  
Operations Software
    116,947.00  
Accumulated Depreciation
    (520,398.55 )
Total Fixed Assets
    331,451.68            
Other Assets
       
Other Deposits
    42,563.26  
Employee Advances
    54,528.12  
Total Other Assets
    97,091.38  
Total Assets
  $ 4,174,992.87            
Liabilities and Equity
Current Liabilities
       
Short Term Notes Payable
  $ 421,479.58  
A/P Trade
    1,524,995.14  
Purchases Clearing
    (267,259.54 )
Accrued Rents
    33,900.00  
Customer's Deposits
    304,032.88  
Commissions Payable
    37,189.51  
Sales Tax Payable
    55,256.94  
Employment Taxes Payable
    811,034.56  
Excise Tax Payable
    5.79  
Notes Payable - Owners
    299,100.15  
Amex Clearing
    116,944.81  
Total Current Liabilities
    3,336,679.82            
Long Term Liabilites
       
Notes Payable - Thermo LOC
    3,098,095.39  
Notes Payable - Prior Owners
    2,524,806.22  
Notes Payable - Spirit Bank
    102,035.26  
Notes Payable - Spherical LP
    435,226.32  
Notes Payable - Investors
    1,965,976.38  
Long Term Portion of Lease
    16,135.30  
Long Term Interest Payable
    5,192.87  
Total Long Term Liabilities
    8,147,467.74            
Equity
       
Member Capital
    (7,605,360.10 )
Retained Earnings - Current Year
    296,205.41  
Total Equity
    (7,309,154.69 )          
Total Liabilities and Equity
    4,174,992.87  



Un-Audited Financial Statements
For Management use only


 
 

--------------------------------------------------------------------------------

 


Terra Telecom, LLC
Balance Sheet
As of 07/31/10
     
Assets
Current Assets
   
Cash
  $ 34,619.99  
A/R Trade
    863,869.08  
Notes Receivable - Owners
    438,163.34  
WIP
    1,089,213.51  
Inventory
    292,262.08  
Prepaid Supplies
    167,720.63  
Total Current Assets
    2,885,848.63            
Fixed Assets
       
Fixed Assets
    711,303.23  
Leasehold Improvements
    25,376.35  
Operations Software
    116,947.00  
Accumulated Depreciation
    (520,398.55 )
Total Fixed Assets
    333,228.03            
Other Assets
       
Other Deposits
    59,976.55  
Employee Advances
    90,488.24  
Total Other Assets
    150,464.79  
Total Assets
  $ 3,369,541.45            
Liabilities and Equity
Current Liabilities
       
Short Term Notes Payable
  $ 330,266.84  
A/P Trade
    1,727,065.66  
Purchases Clearing
    320,704.38  
Accrued Expenses
    108,255.57  
Accrued Rents
    33,900.00  
Customer's Deposits
    676,874.02  
Workers Comp Payable
    (8,361.79 )
Commissions Payable
    37,189.51  
Sales Tax Payable
    96,206.40  
Employment Taxes Payable
    769,418.34  
Excise Tax Payable
    5.32  
Health Insurance Payable
    (4,622.74 )
Aflac Ins Payable
    (259.52 )
401k Payable
    658.64  
Notes Payable - Owners
    532,100.15  
Amex Clearing
    13,843.94  
Total Current Liabilities
    4,633,244.72            
Long Term Liabilites
       
Notes Payable - Thermo LOC
    2,871,813.99  
Notes Payable - Prior Owners
    2,495,427.28  
Notes Payable - Spirit Bank
    54,802.79  
Notes Payable - Spherical LP
    435,226.32  
Notes Payable - Investors
    1,962,077.09  
Long Term Portion of Lease
    3,470.11  
Long Term Interest Payable
    5,192.87  
Total Long Term Liabilities
    7,828,010.45            
Equity
       
Member Capital
    (7,408,385.51 )
Retained Earnings - Current Year
    (1,683,328.21 )
Total Equity
    (9,091,713.72 )          
Total Liabilities and Equity
    3,369,541.45  



Un-Audited Financial Statements
For Management use only

 
 

--------------------------------------------------------------------------------

 

Terra Telecom, LLC
Income Statement
For the Seven Months Ending July 31, 2010



   
Y T D
         
REVENUE
             
Telephony Revenue
  $ 2,811,353.64  
Maintenance Revenue
    1,998,824.37  
Microwave Revenue
    463,042.83  
Video & Cable Revenue
    12,615.37  
Interconnect Revenue
    9,086.65  
Other Income
    24,185.67  
TOTAL REVENUE
    5,319,108.53            
COST OF GOODS SOLD
                 
Telephony COGS
    2,235,936.44  
Microwave COGS
    225,614.97  
TOTAL COST OF GOODS SOLD
    2,461,551.41            
GROSS PROFIT
    2,857,557.12            
OPERATING EXPENSES
                 
Advertising & Marketing
    19,976.97  
Bad Debt Expense
    754.83  
Bank & Finance Fees
    22,465.33  
Dues, Fees & Subscriptions
    4,002.50  
Licenses & Permits
    8,097.43  
Fines & Penalties
    24,806.40  
Building Repairs & Maintenance
    8,686.27  
Insurance
    6,214.36  
Rent
    164,453.63  
Utilities & Telephone
    129,453.05  
Franchise & Property Taxes
    18,199.77  
Gifts & Contributions
    2,088.48  
Office Equipment & Supplies
    46,392.00  
Postage
    34,264.68  
Professional Services
    116,522.10  
Inventory Adjustments
    31.82  
Meals & Entertainment
    38,085.32  
Tools
    734.25  
Travel
    71,853.13  
Vehicle Expenses & Allowances
    251,115.86  
Salaries
    2,709,904.59  
Payroll Taxes
    225,032.28  
Worker's Compensation
    57,929.05  
Employee Benefits
    72,252.59  
Contract Labor
    37,821.88  
Miscellaneous Expenses
    3,791.48  
TOTAL OPERATING EXPENSES
    4,074,930.05            
NET INCOME FROM OPERATIONS
    (1,217,372.93 )          
OTHER INCOME
                 
OTHER EXPENSES
                 
EARNINGS BEFORE INCOME TAXES, INTEREST & DEPRECIATION
  $ (1,217,372.93 )          
INCOME TAXES & DEPRECIATION
                 
Interest Expense
    465,955.28  
TOTAL  TAXES & DEPRECIATION
    465,955.28  
NET INCOME
    (1,683,328.21 )



Un-Audited Financial Statement
For Management Use only

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.8


Employee
 
Annual Base Salary
         
Dice, Scott
 
100,000.00
 
Gemayel, Wassim
 
120,000.00
 
Glass, Adam
 
125,000.00
 
Reilly, Colin
 
102,400.00
 
Whiting, Ronald
 
125,000.00
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.10.1
 
Terra Telecom, LLC 401-K Plan - Number G97658
American United Life Insurance Company
P.O. Box 368
Indianapolis, IN  46206-0368


(a)  Employment Agreements:
Clark, Wade
McCart, Jerry
Shepard, David


Sub-Contractor Agreements:
Earthbait, LLC
Gemayel, Wassim
Hartman, William
Shepard, Michael
Tertocha, Tom
Wilkins, Mark


Borrowing Contract:
Thermo Credit, LLC


Lease Contract (Building):
MDS Real Estate


(c)


(f)


(l) – (n)

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.12
 


The company has no encumbrances or liens on any assets related to the Balance
Sheet except those listed as liabilities on the Balance Sheet.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.13
 
Liens:
Mechanic’s and Materialman’s Lien
Unity Technology Services, LLC
RCS Preliminary Lien Service, Inc.
File No. 23721
Filed:  August 20, 2010
Total:  $60,610.61


Judgments:
Lester Family Revocable Trust and Steve Robertson
Drummond LAW, PLCC, Attorneys for Plantiffs
Case No. CJ-2009-04029
Filed August 11, 2010     Judge Daman Cantrell
Total:  $750,000.00 plus Interest


Robert Half Int’l Inc.
David Pour & Associates, LLP
Index No.  CV-031925-09/NY
Filed August 2, 2010     Judge Jack Baer
Total:  $5,346.66


Robert Half Int’l Inc.
Theodore P. Gibson, Attorney
Case No:  CJ-2010-03516
Filed June 1, 2010
Total:  $25,000.00


Suits:
Genesis Networks Enterprises, LLC
Gardere Wynne Sewell LLP
Cause No. 2010CI14141
Filed August 23,2010
Total:  $718,197.86 plus Interest


Source Capital Group
Federman & Sherwood Law
Civil Action No. 4:10-cv-00405
Filed 8/12/10
Total:  $81,492.10 plus interest & fees


Brooke Murphy
Latham, Wagner, Steele & Lehman, P.C.
Case No. CJ-2008-07954
Filed
(Terra’s counsel withdrew on5/18/2010)
New depositions were taken on 9/14/10

 
 

--------------------------------------------------------------------------------

 

North Star Construction
Lacy Katzen, LLP
Civil Action Index No. 2010-0390
State of New York, County of Yates
Filed: 8/31/10
Total: $18,445.00


Agreements:
Donald C. Greene Development
Latham, Wagner, Steele & Lehman, P.C.
Case No.  CJ-2009-7501
Filed June 30, 2010
Total:  $18,304.60 @ $1,803.46/Mo for 11 Months


M& A Technology, Inc.
Christopher Kalis, Attorney
Cause No. CC-10-03866-C
Filed 6/8/2010
Total:  $46,727.00 @ $3,337.65/Mo for 14 Months


Dorothy Love
Stoops & LaCourse, PLCC
Filed 9/17/2010
Total:  $19,390.01 @ $3,000.00 bi-weekly until paid in full


Business Software Alliance
Donahue Gallagher Woods, LLP
Filed 9/2/2010
Total:  $131,223.50


Deborah Murphy
Mark A. Zannotti, Attorney
Case No.  CJ-2008-07954
Filed June 17, 2010
Total:  $11,783.43    Due within nine (9) months of filing date


American Red Cross
Haynes and Boone, LLP
Cause No. 001-01657-2009
Filed April 15, 2010
Total:    $36,000  @ $3,000/Mo for 12 Months


Orders:
Paul E. Swain, P.L.C., Plantiff
Case No. SC-2010-14044
Filed 9/8/2010  Hearing:  10/1/2010
Collection Item:  $5,293.34

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.14.1
 
TAXES/RETURNS DUE as of 7/31/2010


Federal:
       
Q4, 2008 Soc. Sec.
  $ 138,455.74    
Q4, 2008 Medi-Care
  $ 126,667.93    
Q4, 2008 Federal
  $ 143,994.05    
Q1, 2009 Soc. Sec.
  $ 108,907.92    
Q1, 2009 Medi-Care
  $ 25,470.26    
Q1, 2009 Federal
  $ 110,598.77                
State Withholding:
         
Oklahoma
  $ 18,175.58    
Colorado
  $ 2.044.00    
Massachusetts
  $ 204.65    
New York
  $ 5,797.18    
Georgia
  $ 2.261.98    
California
  $ 2.454.30    
New Jersey
  $ 6,062.62    
Kentucky
  $ 465.14    
Arizona
  $ 4,906.48    
Pennsylvania
  $ 2,131.90    
Maryland
  $ 2,712.33    
Virginia
  $ 4,164.02    
Oregon
  $ 2,848.25    
New Mexico
  $ 412.62                
FUTA:
  $ 4.55                
SUTA:
         
Oklahoma
  $ 429.72    
Texas
  $ 948.53    
California
  $ 420.34    
Missouri
  $ 278.92    
New Jersey
  $ 3,248.02    
Oregon
  $ 995.10                
SDI:
         
California
  $ 384.97    
New Jersey
  $ 359.81    
Pennsylvania
  $ 43.55    
ETT:
         
New Jersey
  $ 229.50    
Pennsylvania
  $ 190.57    


 
 

--------------------------------------------------------------------------------

 


CITY:
         
New York
  $ 2,489.43      
Colorado
  $ 42.37    
Occupational Privilege Tax
             
Sales Tax:
           
Arizona
  $ 370.49    
August 2010
Oklahoma
  $ 6,411.40    
August 2010
Texas
  $ 486.35    
August, 2010
New Jersey
  $ 300.25    
Q1, 2010
New Jersey
  $ 9,574.00    
Q2, 2009
New Jersey
  $ 2,501.66    
Q3, 2009
New Jersey
  $ 1,291.01    
Q4, 2009
Arizona
  $ 685.11    
July, 2010
California
  $ 5,962.00    
Q1 & Q3, 2009
California
  $ 220.00    
Q1, 2010
Colorado
  $ 74.00    
Q1, 2010
City of Denver
  $ 369.59    
September, 2009
Colorado
  $ 4,430.00    
September, 2009
Connecticut
  $ 1,465.00    
Q4, 2009
Connecticut
  $ 29,562.00    
Q1, 2010
Connecticut
  $ 3,828.00    
Q2, 2010
Georgia
  $ 2,044.64    
August, 2010
Massachusetts
  $ 550.25    
January, 2010
Massachusetts
  $ 124.38    
February, 2010
New York
  $ 1,147.25    
Dec. 09-Feb. 2010
Oklahoma
  $ 2,983.90    
May, 2010
Oklahoma
  $ 687.96    
June, 2010

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.14.2


Taxing Authority Issues


None.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.16


Welfare Benefit Plans
Aetna, Inc. – medical benefits
Humana, Inc. – dental and vision benefits
BCBS – medical benefits
Prudential – Group Life/AD&D benefits
Aflac – Supplemental insurance
Short Term Disability
Vacation
401(k)

 
 

--------------------------------------------------------------------------------

 

Schedule 3.17


Banks, Brokers and Proxies


F&M Bank & Trust Company:


A/C 400041           Reserve Account
Lockbox account; receives and sends wires.


A/C 400033           Distribution Account
Checking account


A/C 374288           Payroll Account
Checking account used for transmitting payroll taxes,   401-K contributions,
other miscellaneous payments.


SpiritBank


A/C 80040165 Payroll Account
Checking account used for all payroll ach files and manual checks.


A/C 80047624       Travel Account
Checking account with debit card.  The debit card is used by the travel agency
to charge airfare and hotels.  Small equipment purchases requiring immediate
payment are made with this card.


A/C 80047855       Equipment Account
Formerly used for maintaining down payment funds from customers for the purchase
of equipment.


Bank of America


A/C 5801072868  Lockbox Account
Formerly was our primary lockbox for all receipts.  Only used now for occasional
receipts.


BancFirst


A/C 006006731
Checking Account          Not in use.  Account still has a small balance.


Signers on all accounts:  David Shepard and Wade Clark
Authorized agents:                        Ron Smith and Pat Fisher

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.18
 
None.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.19


None.

 
 

--------------------------------------------------------------------------------

 

Schedule 3.20


Insurance


John Hancock Life Insurance Company
Insured:  Michael David Shepard
Policy Number  81 032 385
Term Life Policy:  $4,000,000.00


Met Life Insurance Company
Insured:  Jerry J. McCart
Term Life Policy:  $500,000.00


Hartford Fire Insurance Company
Commercial General Liability
Policy Number 38UUNL07191
Each Occurrence:  $1,000,000.00
General Aggregate:  $2,000,000.00


Sentinel Insurance Company, LTD.
Automobile Liability
Policy Number  38UUNL07191
Combined Single Limit:  $1,000,000.00


The Hartford Insurance Company
Excess/Umbrella Liability
Policy Number  38RHUKJ3410
Each Occurrence:  $5,000,000.00


Hartford Fire Insurance Company
Worker’s Compensation
Policy Number  38WEZH0772
Each Accident:  $1,000,000.00
Property Section
Policy Number  38UUNL07191
Equipment Floats
Policy Number  38UUNL07191


Hartford Fire Insurance Company
Installation & Builders Risk & Equipment Floater
Policy Number 38UUNL07191
Single Location Limit: $600,000.00ched.

 
 

--------------------------------------------------------------------------------

 